 Case 2:19-cv-09440-CBM-PLA Document 50 Filed 08/07/20 Page 1 of 5 Page ID #:375



1
2
3
4
5
6
7
8
9
10
11
12
13
14                      UNITED STATES DISTRICT COURT
15
                       CENTRAL DISTRICT OF CALIFORNIA
16
     ASSOCIATION FOR CORPORATE                Case No.: 2:19-cv-09440-CBM-PLA
17   GROWTH, INC., an Illinois Not-for-
18   Profit Corporation,
                                              CONSENT JUDGMENT AND
19        Plaintiff,                          PERMANENT INJUNCTION [JS-6]
20
     v.                                       The Honorable Consuelo B. Marshall
21                                            Magistrate Judge Paul L. Abrams
22   WILLIAM G. WEBSTER, JR., an
     individual, MARY LYNN WEBSTER,
23   an individual, ACCESS TO GROWTH
24   CAPITAL/A2GC, and WGW
     CAPITAL, LLC, a California Limited
25   Liability Company,
26
          Defendants.
27
28
                                                                             ACG V. A2GC
                                                         STIPULATED CONSENT JUDGMENT AND
                                          1                         PERMANENT INJUNCTION
  Case 2:19-cv-09440-CBM-PLA Document 50 Filed 08/07/20 Page 2 of 5 Page ID #:376



 1         This Stipulated Consent Judgment and Permanent Injunction is entered into by
 2 and between Plaintiff, Association for Corporate Growth, Inc., and Defendants, William
 3 G. Webster, Jr., Mary Lynn Webster, Access to Growth Capital / A2GC, and WGW
 4 Capital, LLC, subject to approval by the Court.
 5         Upon consent and agreement of the parties, as evidenced by the signatures of
 6 their counsel hereto,
 7
 8
 9         It is HEREBY STIPULATED, ORDERED, and ADJUDGED that:
10         1.     This is an action alleging federal trademark infringement, federal unfair
11 competition and false association, federal dilution of famous marks, federal anti-
12 cybersquatting, common law trademark infringement, trademark infringement and
13 unfair competition under California state law, breach of fiduciary duty, and
14 intentional interference with prospective business relations.
15         2.     The Court has jurisdiction based upon 28 U.S.C. § 1338(a) (trademark
16 and unfair competition), 28 U.S.C. § 1331 (federal question), 15 U.S.C. §1121
17 (Lanham Act), and 28 U.S.C. §§ 1338(b)and 1367(a). Venue is proper in this Court
18 pursuant to 28 U.S.C. § 1391(b) and (c).
19         3.     The parties represent that they have entered into an agreement resolving
20 this action.
21         4.     The Court permanently enjoins the Defendants from the use of A2GC,
22 Access to Growth Capital, Private Equity Showcase, Dealsource or any other name,
23 mark or designation that is confusingly similar to, or a colorable imitation of,
24 Association for Corporate Growth, ASSOCIATION FOR CORPORATE
25 GROWTH, ACG, PRIVATE EQUITY SHOWCASE, ACG DEALSOURCE, or
26 DEALSOURCE, to identify the Defendants, or any products, services, activities,
27
                                                                                     ACG V. A2GC
28
                                                                 STIPULATED CONSENT JUDGMENT AND
                                                1                           PERMANENT INJUNCTION
  Case 2:19-cv-09440-CBM-PLA Document 50 Filed 08/07/20 Page 3 of 5 Page ID #:377



 1 events, businesses, entities, fictious business names, websites, email addresses,
 2 domain names, social media accounts, goods or services.
 3         5.     The Court permanently enjoins the Defendants from using or making
 4 any refence to A2GC, Access to Growth Capital, Private Equity Showcase,
 5 Dealsource or any other name, mark or designation that is confusingly similar to, or
 6 a colorable imitation of, Association for Corporate Growth, ASSOCIATION FOR
 7 CORPORATE GROWTH, ACG, PRIVATE EQUITY SHOWCASE, ACG
 8 DEALSOURCE, or DEALSOURCE, on any social media accounts, including but
 9 not limited to, Linkedin, Facebook, and Instagram except to the extent that
10 Defendants list Association for Corporate Growth as a place where they worked on
11 social media profiles.
12         6.     The Court permanently enjoins Defendants from using any word, term,
13 name or device, or any combination thereof, or any false designation of origin, false
14 or misleading description of fact, or false or misleading representation of fact, which
15 is likely to cause confusion, or to cause mistake, or to deceive as to an affiliation,
16 connection, or association, with ACG or any of its chapters, or as to origin,
17 sponsorship, or approval of the goods, services, or commercial activities by ACG or
18 any of its chapters.
19         7.     The Court permanently enjoins the Defendants from use of
20 access2gc.com and peshowcase.com and Orders the Defendants to convey the
21 domain name registration for those domain names to Association for Corporate
22 Growth, Inc. immediately.
23         8.     The Court permanently enjoins the Defendants from use of
24 bill@access2gc.com,      marylynn@access2gc.com,        marylynn@peshowcase.com,
25 bill@peshowcase.com and all other email addresses and accounts hosted at the
26 domains @access2gc.com and @peshowcase.com and Orders the Defendants to
27
                                                                                    ACG V. A2GC
28
                                                                STIPULATED CONSENT JUDGMENT AND
                                               2                           PERMANENT INJUNCTION
  Case 2:19-cv-09440-CBM-PLA Document 50 Filed 08/07/20 Page 4 of 5 Page ID #:378



 1 convey those domain names and those email addresses to Association for Corporate
 2 Growth, Inc.
 3         9.     The Court permanently enjoins the Defendants from making any use
 4 whatsoever of any membership or sponsor lists or contact information for ACG
 5 members or sponsors that were obtained from Association for Corporate Growth,
 6 Inc. or any of its chapters.
 7         10.    The Court permanently enjoins the Defendants from providing any
 8 proprietary information, including but not limited to membership or sponsor lists or
 9 contact information for ACG members or sponsors, that was obtained from
10 Association for Corporate Growth, Inc. or any of its chapters, to any third party.
11         11.    The Court retains jurisdiction over the parties for enforcement of the
12 Permanent Injunction and any other dispute arising under the Parties’ Settlement
13 Agreement.
14         12.    The Complaint is hereby dismissed without prejudice.
15         13.    FUTURE CLAIMS UNAFFECTED. Nothing in this Permanent
16 Injunction precludes ACG from asserting any claims or rights that arise after the
17 entry of this Permanent Injunction, or that are based upon any breach of, or the
18 inaccuracy of, any representation of warranty made by the Defendants in this
19 Permanent Injunction or the Parties’ Settlement Agreement.
20         14.    SURVIVAL. This Permanent Injunction shall bind the Defendants and
21 their officers, directors, agents, servants, employees, partners, members, managers,
22 representatives, shareholders, corporate affiliates, successors, assignees, and any
23 person or entity acting at their direction or on their behalf.
24         15.    CONTINUING JURISDICTION. This Court expressly retains
25 jurisdiction over this matter to enforce this Consent Judgement and Permanent
26 Injunction and the terms of the Parties’ Settlement Agreement.
27
                                                                                        ACG V. A2GC
28
                                                                    STIPULATED CONSENT JUDGMENT AND
                                                3                              PERMANENT INJUNCTION
 Case 2:19-cv-09440-CBM-PLA Document 50 Filed 08/07/20 Page 5 of 5 Page ID #:379



1        16.   The Clerk is hereby ordered to enter judgment dismissing this action
2 without prejudice and incorporating the permanent injunction of paragraphs 4-10.
3
4 IT IS SO ORDERED:
5
6 Date: AUGUST 7, 2020                   _________________________________
                                         Honorable Consuelo B. Marshall
7
                                         UNITED STATES DISTRICT JUDGE
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                                                                ACG V. A2GC
28
                                                            STIPULATED CONSENT JUDGMENT AND
                                            4                          PERMANENT INJUNCTION
